2017 WI 50

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP2742-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Thomas O. Mulligan, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Thomas O. Mulligan,
                                  Respondent-Appellant.
                           DISCIPLINARY PROCEEDINGS AGAINST MULLIGAN

OPINION FILED:          May 18, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   BRADLEY, A. W., J. and ZIEGLER, J. did not
                        participate.

ATTORNEYS:
                                                                               2017 WI 50
                                                                       NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.        2013AP2742-D


STATE OF WISCONSIN                                  :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Thomas O. Mulligan, Attorney at Law:

Office of Lawyer Regulation,                                                FILED
               Complainant-Respondent,                                 MAY 18, 2017
       v.                                                                 Diane M. Fremgen
                                                                       Clerk of Supreme Court
Thomas O. Mulligan,

               Respondent-Appellant.




       ATTORNEY reinstatement proceeding.                   Reinstatement granted

with conditions.


       ¶1      PER    CURIAM.      We   review,    pursuant       to     Supreme      Court

Rule       (SCR)     22.33(3),1    a    report    filed     by    Referee       James      R.

Erickson, Jr., recommending the court reinstate the license of

Thomas       O.    Mulligan       to    practice    law      in     Wisconsin,          with

conditions.          After careful review of the matter, we agree that

       1
       SCR 22.33(3) provides:   "[i]f no appeal is timely filed,
the supreme court shall review the referee's report, order
reinstatement, with or without conditions, deny reinstatement,
or order the parties to file briefs in the matter."
                                                                             No.     2013AP2742-D



Attorney     Mulligan's         license           should       be        reinstated,          with

conditions.        We    also      agree    with        the    referee         that     Attorney

Mulligan    should      be    required      to     pay       the    full       costs    of   this

reinstatement proceeding, which are $2,267.95 as of March 8,

2017.

      ¶2    Attorney         Mulligan      was     licensed         to      practice     law    in

Wisconsin in 1985 and              is a general practitioner in Spooner,

Wisconsin.       He has previously been disciplined by this court.

He received private reprimands in 1997 and 2005, and received a

court-imposed      public      reprimand          in   2009.           In   re     Disciplinary

Proceedings Against Mulligan, 2009 WI 12, 315 Wis. 2d 605, 759

N.W.2d 766.

      ¶3    On     October      8,    2015,       following        a     lengthy       contested

disciplinary        proceeding,          this          court        suspended           Attorney

Mulligan's       license      to      practice         law     for       nine      months      for

professional       misconduct          committed         in        two       client      matters

including failing to enter into a fee agreement with his client,

failing to deposit fees in trust, making cash disbursements out
of   his   trust    account,         commingling        personal         funds      with     trust

funds, and failing to maintain proper trust account records.                                    In

re Disciplinary Proceedings Against Mulligan, 2015 WI 96, 365

Wis. 2d 43,      870     N.W.2d 233.              Our     order          directed       Attorney

Mulligan to pay the Office of Lawyer Regulation (OLR) the costs

of that proceeding.             We also ordered that, as a condition of

reinstatement,          Attorney       Mulligan          attend          and       successfully

complete an OLR trust account seminar and, further, that upon
reinstatement,       Attorney         Mulligan's         trust         account      should      be
                                              2
                                                                           No.    2013AP2742-D



subject    to   monitoring     by    the    OLR       for    three       years,    or   until

further order of the court.

    ¶4      On July 21, 2016, Attorney Mulligan filed a petition

seeking the reinstatement of his license to practice law in

Wisconsin.      The OLR filed a response on December 9, 2016 stating

that it did not oppose Attorney Mulligan's reinstatement but

recommended,         consistent        with           this      court's           underlying

disciplinary order, that his reinstatement be subject to the

conditions outlined by this court.

    ¶5      A    public      hearing       was    held        on     the     reinstatement

proceeding on February 8, 2017.                  The referee filed his report

and recommendation on February 17, 2017.

    ¶6      Supreme Court Rule 22.31(1) provides the standards to

be met for reinstatement.            Specifically, Attorney Mulligan must

show by clear, satisfactory, and convincing evidence that he has

the moral character to practice law, that his resumption of the

practice of law will not be detrimental to the administration of

justice or subversive to the public interest, and that he has
complied     with    SCR     22.26   and        the    terms        of     the    underlying

disciplinary        order.      In     addition          to        these     requirements,

SCR 22.29(4)(a)-(4m)         provides       additional         requirements          that   a

petition for reinstatement must show.                        All of these additional

requirements are effectively incorporated into SCR 22.31(1).

    ¶7      When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous.           Conclusions of law are reviewed de novo.


                                            3
                                                                          No.     2013AP2742-D



See In re Disciplinary Proceedings Against Eisenberg, 2004 WI

14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

      ¶8     The       referee      found       that    Attorney       Mulligan       has    not

practiced law during the period of his suspension; that he has

fully complied with the terms of the underlying disciplinary

order; that he has maintained competence and learning in the

law; that his conduct since the suspension has been exemplary

and above reproach; and that he has a proper understanding of

and attitude toward the standards that are imposed upon members

of the bar and will act in conformity with those standards.                                  The

referee found that Attorney Mulligan can safely be recommended

to the legal profession, the courts, and the public as a person

fit   to    be    consulted         by    others       and    to     represent     them      and

otherwise        act   in    matters       of    trust       and     confidence       and,    in

general, to aid in the administration of justice as a member of

the bar and as an officer of the courts.                         The referee also found

that Attorney Mulligan has fully complied with the requirements

set forth in SCR 22.26.
      ¶9     We note that Attorney Mulligan also complied with this

court's     directive        that    he     attend      a    trust    account     management

seminar sponsored by the OLR.

      ¶10    The       OLR   received       12       letters       recommending       Attorney

Mulligan's reinstatement, including letters from four attorneys,

a   U.S.    Border      Patrol      agent,       a     medical      doctor,     and    various

clients, professional acquaintances, and friends.

      ¶11    The record reflects that Attorney Mulligan has not yet
paid in full the $17,720.02 for the costs of the underlying
                                                 4
                                                                             No.      2013AP2742-D



disciplinary        proceeding,            but       has     provided        the      OLR     with

information       about       his    financial         circumstances          and      has    made

payment arrangements with the OLR to satisfy his obligation to

pay those disciplinary costs.                        Restitution was not ordered in

the underlying disciplinary proceeding.

       ¶12   The        referee        found           that      Attorney             Mulligan's

reinstatement will be beneficial to the public interest due to

his    commitment       to     assisting         community       members         in    a    rural,

underserved area of Wisconsin.                       Mindful of the conditions this

court imposed in its underlying disciplinary order, the referee

recommends        Attorney      Mulligan's            reinstatement         be     subject         to

continued    monitoring         of    his    trust         account    by     the      OLR    for    a

period of three years or until further order of the court.                                         He

also   recommended        we    impose       the       costs    of    this       reinstatement

proceeding on Attorney Mulligan.

       ¶13   We    conclude         that    the       referee's       findings        support       a

determination       that       Attorney      Mulligan          has    met    his      burden       to

establish by clear, satisfactory, and convincing evidence that
he has met all of the standards required for reinstatement and

we agree that reinstatement is appropriate, with conditions.

       ¶14   With       respect      to     the       cost     of     this       reinstatement

proceeding, it is this court's general practice to assess the

full    costs      of    a     proceeding            against     a     respondent.             See

SCR 22.24(1m).           We    find    no        extraordinary        circumstances           that

would warrant a reduction in the costs imposed and we find it

appropriate       to    assess       the    full       costs     of    the       reinstatement
proceeding against Attorney Mulligan.
                                                 5
                                                                       No.      2013AP2742-D



      ¶15    As   is     standard      procedure,          Attorney        Mulligan      may

contact     the   OLR   to   request    a       payment      plan   that     will     enable

Attorney Mulligan to pay the full costs of this proceeding in a

matter consistent with his financial ability.

      ¶16    IT IS ORDERED that within 60 days of the date of this

order, Thomas O. Mulligan shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $2,267.95 as

of March 8, 2017.

      ¶17    IT IS FURTHER ORDERED that the license of Thomas O.

Mulligan to practice law in Wisconsin is reinstated, effective

the   date   of   this    order,    subject          to   monitoring       of   his    trust

account by the Office of Lawyer Regulation for a period of three

years   or    until     further    order        of    this    court,    and      upon    the

condition that he continue to make payments to the Office of

Lawyer Regulation toward the accumulated costs assessed against

him in this and the prior disciplinary proceeding.

      ¶18    IT IS FURTHER ORDERED that compliance with all of the

terms of this order remain a condition of Thomas O. Mulligan's
license to practice law in Wisconsin.

      ¶19    ANN WALSH BRADLEY AND ANNETTE KINGLAND ZIEGLER, JJ.,

did not participate.




                                            6
    No.   2013AP2742-D




1